[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On January 2, 1996, the defendant filed a motion for summary judgment on the plaintiff's claim of common law wrongful discharge as an at will employee. The defendant asserts that this claim is not available to a person who has a contract of employment and is therefore not an at will employee. It argues that the plaintiff has alleged in other counts of the complaint that he had a contract of employment under which he could only be discharged for just cause.
The plaintiff filed a request for leave to amend the complaint and an amended complaint on January 25, 1996. The new complaint purports to remedy any defects in the original complaint thus making moot the motion for summary judgment. He claims that in the amended complaint he has pled in the CT Page 2040 alternative wrongful termination and breach of employment contract.
The court hereby grants the plaintiff's motion to amend the complaint filed January 25, 1996. It need not therefore decide the motion for summary judgment filed January 2, 1996, as that is now moot.
Hurley, J.